Citation Nr: 1441974	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  14-00 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1950 to June 1955.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

This appeal was processed using the Veterans Benefits Management System (VBMS), the electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Although the Board sincerely regrets the additionally delay, a remand is required in this case to afford the Veteran every possible consideration and to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to an increased compensable disability rating for bilateral hearing loss.  

A VA audiological examination completed in August 2011 did not show a compensable bilateral hearing loss disability for VA purposes under 38 C.F.R. § 4.85 (2013).  Subsequent VA treatment records document that the Veteran received ongoing audiometric testing regarding his hearing aids, but the audiometric results were not recorded.  For example, a December 2013 audiology note documents continued mild to severe sensorineural hearing loss in the right ear, with no significant threshold changes since March 2012; however, there was mild to severe sensorineural hearing loss of the left ear, with a 10-15 decibel (dB) decrease noted from 2000-6000 Hertz (Hz) since March 2012.  The examining audiologist noted that new hearing aids were warranted due to threshold changes in the Veteran's hearing acuity, and indicated that prior audiogram results from December 2012 were available in the Computerized Patient Record System (CPRS).  The Board, however, does not have access to the CPRS database to consider these results, which are clearly relevant and should therefore be obtained upon remand.  

Additionally, the evidence of record includes a December 2013 private audiological examination.  The Board notes that this private examination is inadequate for adjudication purposes, because puretone thresholds were not measured at 3000 Hz in either ear.  See 38 C.F.R. § 4.85(d).  Moreover, even if the puretone threshold measurements were adequate, it is unclear whether the Maryland CNC controlled speech discrimination test was utilized.  See 38 C.F.R. § 4.85(a).  Nevertheless, the results do indicate that the Veteran's service-connected hearing loss disability may have worsened since the August 2011 VA examination.  The United States Court of Appeals for Veteran's Claims (Court) has held that it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  Thus, the Veteran should be afforded a new VA audiological examination to assess the current severity of his bilateral hearing disability.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's relevant VA treatment records, including the results of audiometric testing conducted in March 2012, December 2013, and any other outstanding records (including CPRS records) related to the Veteran's bilateral hearing loss disability.  Any documents received by VA should be associated with the record and any negative responses should be properly documented.  

2.  Thereafter, schedule the Veteran for a VA audiology examination to determine the nature and extent of his service-connected bilateral hearing loss disability.  The examiner must have access to the electronic VBMS claims file and must document review of such in the examination report.  Any tests or studies deemed necessary for an accurate assessment must be conducted, to include audiometric testing of puretone thresholds and speech discrimination percentage scores (using the Maryland CNC word list).  The examiner should also discuss any effect of the Veteran's bilateral hearing loss upon his occupational capacity and daily activities.  Finally, a copy of the examination report should be associated with the claims file.  

3.  Then, readjudicate the claim for an increased rating for bilateral hearing loss.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and allow the appropriate time for response.  Thereafter, return the case to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



